



As amended through February 4, 1999


BJ’S WHOLESALE CLUB, LNC.
EXECUTIVE RETIREMENT PLAN, As Amended
BJ's Wholesale Club, Inc. (the "Company") desires to assure that it and its
subsidiaries will have the benefit of the continued service and experience of
certain of their key employees and to assure the Company and such employees of
the continuity of management in the event of a change of control of the Company,
and amends and restates this plan (the "Plan") to provide such assurances. This
amended and restated Plan is intended to cover as Participants those employees
of the Company who are designated or otherwise described as Participant in
Article 1.8.
ARTICLE 1. DEFINITIONS. The following terms as used in this Plan shall have the
following meanings:
1.1    "Code" shall mean the Internal Revenue Code of 1986, as the same
presently exists
and as the same may hereafter be amended, or any successor statute of similar
purpose.
1.2    "Committee" shall mean the Executive Compensation Committee of the Board
of
Directors of BJ’s Wholesale Club, Inc.
1.3    "Company" shall mean BJ's Wholesale Club, Inc. and any wholly-owned
subsidiaries of BJ’s Wholesale Club, Inc.
1.4    "Compensation" shall mean, for any Plan Year, a participant's actual base
salary
earned during the Plan Year (before taking into account any reduction in base
salary pursuant to a salary reduction agreement under Section 401(k) or Section
125 of the Code). Any base salary that is deferred under a non-qualified
deferred compensation plan shall be included as "Compensation" for the Plan Year
in which the salary is earned but not included for the Plan Year in which such
deferred compensation is paid.
1.5    “Effective Date” shall mean July 27, 1997.
1.6    "Plan" shall mean the BJ's Wholesale Club, Inc. Executive Retirement
Plan, as
herein set forth, including any and all amendments hereto and restatements
hereof.
1.7    "Plan Year" shall mean the Company's fiscal year.
1.8    "Participant" shall mean an employee of the Company selected by the
Committee
to be a Participant in the Plan; provided, however, that the Committee shall in
no event designate as a Participant hereunder any employee who is not a highly
compensated employee or a member of the Company's select group of
management-level employees. The list of Participants is attached as "Schedule A"
hereto, which list shall be periodically updated: The Committee, in its sole and
absolute discretion, may designate new Participants and remove persons as
Participants hereunder, provided, however, that the Committee may not take any
action so as to reduce a former Participant's funded benefit hereunder.
Notwithstanding the foregoing, all Company employees as of the Effective Date
who immediately prior to the Effective Date were Waban Inc. employees who
participated in the Waban Inc. Executive Retirement Plan shall (i) be
Participants in the Plan, and (ii) all years of Service, Annual Retirement
Contributions, accrued benefits and other benefits, rights and features of or
attributable to such employees under the Waban Inc. Executive Retirement Plan
shall continue in full force and effect and carry over into this Plan.


1

--------------------------------------------------------------------------------





1.9    "Annual Retirement Contribution" shall mean that amount the Company
contributes on behalf of each Participant pursuant to Article 2 hereof.
1.10 "Years of Service" shall mean each 52 or 53 week period of uninterrupted
service with the Company, including Waban Inc., and their subsidiaries, ending
on the last Saturday in January. A non-compensated leave of absence shall be
excluded from Years of Service.
1.11 "Change of Control" shall have the meaning, set forth in Exhibit A.
ARTICLE 2. BENEFITS UNDER THIS PLAN
2.1    Annual Retirement Contribution. The Committee shall determine, in its
sole
discretion, at any time within two (2) months prior to the end of the Plan Year
but no later than two and-one-half (2-1/2) months following the close of the
Plan Year, the amount of Annual Retirement Contribution the Company will make on
behalf of each Participant, which amount shall be distributed or deemed
distributed (as the case may be) as soon as practicable after the Committee's
determination.
A Participant hereunder shall be entitled to an Annual Retirement Contribution
in a Plan Year only if the Participant was actively employed by the Company on
the last day of such Plan Year, unless the Participant's termination of
employment during the Plan Year occurred due to either the Participant's (i)
retirement on or after the attainment of age fifty-five (55), or (ii) disability
(as defined under the Company's long-term disability plan).
2.2    Amount of Annual Retirement Contribution. The Committee shall have sole
and
absolute discretion to determine the amount of the Annual Retirement
Contribution; provided that the smallest Annual Retirement Contribution the
Committee may determine on behalf of each Participant shall be that amount
sufficient to provide the Participant with a benefit equal to three percent (3%)
of the Participant's Compensation on an “after-tax” basis, taking into account
the Participant's appropriate marginal tax bracket. The "after-tax" value of the
Annual Retirement Contribution is hereinafter referred to as the "After-Tax
Benefit".


2.3    Investment of After-Tax Benefit. As a condition of being a Participant
hereunder,
each Participant agrees, understands and accepts that the After-Tax Benefit will
be used to fund an appropriate vehicle to provide retirement income and benefit
to the Participant (such as an insurance policy), which such vehicle shall be
chosen by the Committee. If the Committee chooses an insurance program as said
appropriate vehicle, then in the Committee's sole discretion either; (i) the
Participant shall apply the After-Tax Benefit to purchase and maintain an
individual policy (with the Participant as the owner thereof), or (ii) the
Committee shall, on behalf of the Participant, apply the After-Tax Benefit to
purchase and maintain an individual account (with the Participant as the owner
thereof) under a group policy.
The Committee reserves the right not to make Annual Retirement Contributions on
behalf of a Participant if it becomes aware or determines that prior Annual
Retirement Contributions are not being applied in accordance with the terms and
intent of this paragraph 2.3.
ARTICLE 3. FUNDING
3.1    Four Year Rule. Notwithstanding anything to the contrary herein contained
or
implied, other than the provisions of Section 3.5 hereof, including Section 2.1
hereof, the Company will make payment in respect of a Participant's Annual
Retirement Contribution for a Plan Year only if the Participant has been
credited with at least four (4) Years of Service by, and is employed by the
Company at, the end of such Plan Year.


2

--------------------------------------------------------------------------------





3.2    Treatment of Participants with Less Than Four Years of Service. If a
Participant
hereunder is credited with less than four (4) Years of Service by the end of the
applicable Plan Year, the Participant will accrue the right to an Annual
Retirement Contribution for that Plan year, based on (i) the Annual Retirement
Contribution approved by the Committee for that Plan Year, and (ii) the
Participant's Compensation for that Plan Year.
In the Plan Year in which the Participant is first credited with four (4) Years
of Service, the Company will, in the time-frame determined in accordance with
Section 2.1 hereof, make an aggregate retirement contribution on behalf of the
Participant equal to: (i) the amount of the Annual Retirement Contribution of
such Plan Year, plus (ii) the Annual Retirement Contribution amounts the
Participant had accrued in the prior three (3) Plan Years, as determined
pursuant to the first sentence of this Section 3.2, The aggregate retirement
contribution shall be treated as provided in Section 2.3 hereof
3.3    Forfeitures. If a Participant hereunder terminates employment with the
Company
prior to being credited with four (4) years of Service, the Participant shall
forfeit the right to any benefit accrued hereunder.
3.4    Modification. By virtue of participating in this Plan, each Participant
authorizes
the Company to adjust the amounts of insurance for whatever reason, such as to
account for changes in salary, modifications in benefit formulas, etc.


3.5    Change of Control. Effective upon any Change of Control occurring after
February 4, 1999 (as defined in Exhibit A to the Plan), a Participant will be
fully vested in any benefit accrued under this Plan and will no longer forfeit
any such accrued benefit upon a termination of employment. In addition, with
respect to the Plan Year in which the Change of Control occurs, each Participant
will receive an Annual Retirement Contribution for such Plan Year equal to that
percentage of the Participant's Compensation for such Plan Year (annualizing the
Participant's Compensation earned through the date upon which the Change of
Control occurs) which is the same as the average percentage of Compensation
contributed or accrued as the Annual Retirement Contribution for each
Participant for each of the three immediately preceding Plan Years (or, if
fewer, such number of Plan Years as the Participant has accrued an Annual
Retirement Contribution under this Plan). Within 60 days after such Change of
Control, the Company will contribute (a) the Annual Retirement Contribution for
the Plan Year in which the Change of Control occurs as described herein, and (b)
the Annual Retirement Contribution amounts any Participant had accrued in prior
Plan Years as a Participant which had not yet been distributed to or on behalf
of such Participant, to either (i) the investment vehicle to which the prior
Plan Year's distribution had been made under this Plan; or, at the election of
the Participant. (ii) to any other account which the Committee and the
Participant may choose, consistent with the goals of the Plan.
ARTICLE 4. EFFECT ON EMPLOYMENT RIGHTS. This Plan shall not constitute an
employment contract and nothing contained in this Plan shall confer upon the
Participant the right to be retained in the service of the Company nor limit the
right of the Company to discharge or otherwise deal with the Participant without
regard to the existence of this Plan.
ARTICLE 5. ADMINISTRATION.
5.1    Plan Administration. The authority to control and manage the operation
and
administration of the Plan shall be placed in the Committee. The Committee shall
have full power, discretion and authority to interpret, construe and administer
the Plan and any part thereof
Subject to the limitations of this Plan, the Committee from time to time may
establish rules for the administration and interpretation of the Plan and the
transaction of its business. The determination of the


3

--------------------------------------------------------------------------------





Committee as to any disputed question shall be conclusive.
The members of the Committee may authorize one or more of their number or any
officer of the Company to execute or deliver any instrument, make any payment or
perform any other act which the Plan authorizes or requires the Committee to do.
The Committee may employ counsel and other agents and may procure such clerical,
accounting, actuarial, consulting and other services as it may require in
carrying out the provisions of the Plan.


5.2    Indemnification. The Company shall indemnify and save harmless each
member
of the Committee against all expenses and liabilities arising out of membership
on such Committee, excepting only expenses and liabilities arising from such
member's own gross negligence or willful misconduct, as determined by the Board
of Directors or outside counsel designated by the Board of Directors.
ARTICLE 6. AMENDMENT OR TERMINATION OF PLAN. The Plan may be amended, suspended
or terminated in whole or in part at any time and from time to time by the
Committee. No such amendment, suspension or termination shall retroactively
impair or otherwise adversely affect the rights of any Participant to benefits
under this Plan that have been funded prior to the date of such amendment,
suspension or termination.
ARTICLE 7. NONASSIGNMENT. The right to benefits hereunder shall not be
assignable, and the Participant shall not be entitled to have such payments
commuted or made otherwise than in accordance with the provisions of the Plan.
ARTICLE 8. CONSTRUCTION.
8. 1     Heading and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.
8.2    Singular Includes Plural. Except where otherwise clearly indicated by
context, the
singular shall include the plural, and vice-versa.
ARTICLE 9. RELEVANT LAW. This Plan shall be construed and enforced in accordance
with the laws of the Commonwealth of Massachusetts to the extent such laws are
not preempted by federal law.


4

--------------------------------------------------------------------------------





Exhibit A
Definition of Change of Control
For the purposes of this Plan, a "Change of Control" shall mean:


(a)The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i)
the then-outstanding shares of common stock of the Company (the "Outstanding
Company Common Stock") or (ii) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (iv) any acquisition by any
corporation pursuant to a transaction which satisfies the criteria set forth in
clauses (i), (ii) and (iii) of subsection (c) of this definition; or


(b)Individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequently to the
date hereof whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board (except that this proviso shall
not apply to any individual whose initial assumption of office as a director
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board); or


(c)Consummation of a reorganization, merger or consolidation involving the
Company or a sale or other disposition of all or substantially all of the assets
of the Company (a "Business Combination"), in each case, unless, immediately
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, of the
corporation resulting from such Business Combination (which as used in section
(c) of this definition shall include, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company's assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (ii) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination, or the combined voting power of the
then-outstanding voting securities of such corporation and (iii) at least half
of the members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination, or
(d)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
Schedule A


5

--------------------------------------------------------------------------------





Exhibit A
Definition of Change of Control
For the purposes of this Plan, a "Change of Control" shall mean:


(a)The acquisition by an individual, entity or group (within the meaning of
Section I3(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i)
the then-outstanding shares of common stock of the Company (the "Outstanding
Company Common Stock") or (ii) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (iv) any acquisition by any
corporation pursuant to a transaction which satisfies the criteria set forth in
clauses (i), (ii) and (iii) of subsection (c) of this definition; or


(b)Individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequently to the
date hereof whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board (except that this proviso shall
not apply to any individual whose initial assumption of office as a director
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board); or


(c)Consummation of a reorganization, merger or consolidation involving the
Company or a sale or other disposition of all or substantially all of the assets
of the Company (a "Business Combination"), in each case, unless, immediately
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, of the
corporation resulting from such Business Combination (which as used in section
(c) of this definition shall include, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company's assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (ii) no Person (excluding any
corporation resulting From such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination, or the combined voting power of the
then-outstanding voting securities of such corporation and (iii) at least half
of the members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or
(d)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.


6